Title: From Alexander Hamilton to William Rawle, 22 August 1794
From: Hamilton, Alexander
To: Rawle, William



Treasury Department August 22d 1794
Sir

I am to acknowledge the receipt of your favor of the 14th Instant in reply to my letter to you of the 17th of July last on the subject of the bad quality of the Hats and Shoes furnished for the use of the Army for 1793.
As in the event of instituting suits against the Contractors, it will be adviseable to go upon sure grounds. I have thought it proper to inform you, that the Inspectors under whose inspection the cloathing was received, were persons appointed by the public. I shall submit it therefore to you to determine how far this circumstance could operate in exoneration of the Contractors.
I am with great consideration   Sir   Your most Obedient Servant

A Hamilton
William Rawle EsquireAttorney for the District of Pennsylvania

